Citation Nr: 0211096	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  01-08 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
November 1, 1969, rating decision in failing to rate as 
separate disabilities residuals of a shell fragment wound of 
the right buttock and residuals of a shell fragment wound of 
the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1966 to June 1969, 
with one month 24 days additional unverified service.

This appeal is from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified in March 2002 at a hearing at the San 
Antonio VA Outpatient Clinic before the undersigned member of 
the Board of Veterans' Appeals (Board), who the Chairman of 
the Board assigned to conduct the hearing and decide this 
appeal.  38 U.S.C.A. § 7107(c), (d)(1) (West Supp. 2002).


FINDINGS OF FACT

1.  A VA rating decision of November 1, 1969, awarded service 
connection for residuals of shell fragment wounds of the 
right buttock and of the left leg, rating them as a single 
disability evaluated as 10 percent disabling.

2.  The RO notified the veteran of the rating decision by 
letter of November 7, 1969, and he did not appeal from the 
rating.

3.  The November 1969 rating decision evaluated the shell 
fragment wounds of the right buttock and of the left leg 
under diagnostic code 5399-7804, indicating underlying 
unspecified muscle injury manifested as scars, superficial, 
tender and painful on objective demonstration.

4.  The evidence of record in November 1969 comprised the 
veteran's application for disability compensation and the 
report of a September 1969 VA examination.

5.  At the time of the November 1969 rating decision, 
separate rating of residuals of a shell fragment wound of the 
right buttock and residuals of a shell fragment wound of the 
left leg would not manifestly have changed the compensation 
to which the veteran was entitled.


CONCLUSIONS OF LAW

1.  The November 1969 rating decision became final on 
November 1, 1970.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. 
§§ 3.160(d), 19.129(a) (1969).

2.  The rating decision of November 1, 1969, did not commit a 
clear and unmistakable error in failing to rate as separate 
disabilities residuals of shell fragment wound of the right 
buttock and residuals of a shell fragment wound of the left 
leg.  38 C.F.R. §§ 3.104(a), 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

Whereas there can be no addition to the record for the 
purpose of resolving claims of clear and unmistakable error 
in past VA decisions, VA has no duties arising under the 
Veterans Claims Assistance Act of 2000,  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West Supp. 2002), or its 
implementing regulations, see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) in response to such 
claims.  Livesay v. Principi, 15 Vet. App. 165 (2002).

II.  Whether there was CUE in the Rating Decision of November 
1, 1969

In June 1969, the month of his separation from service, the 
veteran filed an application for disability compensation, in 
pertinent part, for shrapnel wounds of the lower left leg and 
of the right hip, sustained in March 1967.  The RO requested 
the veteran's service medical records in June 1969, and 
scheduled the veteran for a VA examination to assist in 
determining the appropriate disposition of his claim.

In September 1969, a VA physician examined the veteran and 
reported that he was essentially normal in all systems, 
including neurologic.  A special orthopedic examiner noted 
there was no history in the claims file.  The veteran 
reported a shell fragment wound in the left leg and in the 
right hip from enemy action in Vietnam.  He reported that the 
wounds did not give him trouble except in cold weather.  
Examination revealed a transverse scar at the lower border of 
the right buttock, 23/4 inches  x 1/4 inch, well healed, slightly 
hypertrophic, non-tender, pliable, with no underlying muscle 
defect or loss of function.  On the lower one-third of the 
left leg was a 31/2 x 1/4 inch vertical shell fragment wound scar 
on the postero-medial aspect, well healed, pliable, non-
tender, and not interfering with function.  X-ray examination 
showed a small, metallic, foreign body measuring 1/4 x 1 cm. in 
the soft tissues of the region of the right buttock, and a 
metallic, foreign body measuring 1/4 x 1/2 cm. in the soft tissue 
posterior aspect of the lower one-third of the left leg.  No 
pathology of the bones of the pelvis or of the left tibia or 
fibula was seen.  The examiner diagnosed residuals of shell 
fragment wounds of the right buttock and left leg, with 
retained foreign bodies.

In November 1969, the RO rated the two shell fragment wounds 
together as a single disability, 
"S[hell]F[fragment]W[wounds] right buttock and left leg with 
retained foreign bodies.  The wounds were rated under 
Diagnostic Code 5399-7804.  See 38 C.F.R. §§ 4.27, 4.47-4.56, 
4.72 and Diagnostic Codes 5301-5326, 4.118, Diagnostic Code 
7804 (1969).  The RO found the disability 10 percent 
disabling.

The diagnostic code indicated that the underlying anatomical 
parts involved were muscles, and that the functional 
manifestations were scars.  See 38 C.F.R. § 4.27, 4.72, 4.118 
(1969).  Specifically, the 10 percent award was under the 
code for scars, superficial, tender and painful on objective 
demonstration.  Diagnostic Code 7804 (1969).

The veteran sought a finding of CUE after a rating decision 
of April 2001 awarded separate 10 percent ratings for the 
shell fragment wounds.  The RO rated the scars separately, 
coding each disability to show the anatomical muscle group 
underlying each scar based on February 2000 VA examination.  
See 38 C.F.R. § 4.73, Diagnostic Code 5311 (muscle group XI) 
(left leg) and 5317 (muscle group XVII) (right buttock).  The 
rating showed each wound was rated as a tender scar.  
Diagnostic Code 7804.

The veteran argues that if separate ratings are warranted 
now, they must have been warranted in November 1969, and the 
failure to rate the shell fragment wounds separately then was 
erroneous.  He testified that he did not remember having the 
September 1969 examination.  He asserted that if his wounds 
were tender now, warranting separate 10 percent rating, they 
must have been tender then, and a mistake must have been made 
in rating the disabilities.

The veteran's testimony that the symptoms of his wounds must 
have been then as they are now reveals that the object of his 
claim of CUE is revision of the November 1969 rating decision 
to award separate 10 percent ratings.  That is, the error 
alleged is the underrating of the disabilities.  The relief 
sought is not the mere renaming of the disabilities on 
separate lines, but the separate compensation for each wound.

"The decision of a duly constituted rating agency . . . will 
be final and binding . . . as to conclusions based on 
evidence on file at that time . . . .  38 C.F.R. § 3.104(a) 
(2001).  The rating decision of November 1969 became final 
one year following the date of a November 7, 1969, letter 
notifying the appellant of it.  An RO decision that has 
become final generally may not be reversed or amended in the 
absence of CUE.  See 38 U.S.C.A. § 5109A (West Supp. 2002) 
(codifying VA regulation 38 C.F.R. § 3.105(a)).

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  Where evidence establishes such 
error, the prior decision will be 
reversed or amended.  For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.

38 C.F.R. § 3.105(a) (2001).

The Court has defined CUE as follows:

Either the correct facts, as they were 
known at the time, were not before the 
adjudicator or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied . . ..  [CUE is] 
the sort of error which, had it not been 
made, would have manifestly changed the 
outcome . . . [, an error that is] 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.

Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

"A determination that there was a '[CUE]' must be based on 
the record and the law that existed at the time of the prior 
. . . decision."  3 Vet. App. at 314.  Therefore, regardless 
of how clearly and unmistakably evidence submitted since 
November 1969 shows current entitlement to separate 
evaluations, or even that the wounds should have been rated 
separately then, that evidence may not be considered to 
determine whether CUE was committed in the November 1969 
decision.

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated."  Russell, 3 
Vet. App. at 313.  The veteran's assertion that his 
disability must have presented then as it presents now is not 
evidence of the manifestations of his shell fragment wounds 
30 years ago.  The determination of CUE must be based on the 
evidence of record then.  To the extent that his claim of CUE 
is based on an assertion that the RO must have misinterpreted 
the evidence then, it must fail.  

An error in application of law or regulation then in effect 
can also result in CUE if, but for the error, the result 
would have been manifestly different.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  Regulations in effect in November 
1969 arguably could have been correctly applied to permit the 
wounds to have been rated separately.  The presence of 
retained metal fragments could have been interpreted to 
invoke separate rating under the diagnostic codes for muscles 
involved.  However, it is fully debatable whether application 
to each wound separately of the regulations governing muscle 
injuries would have resulted in a higher disability rating 
for either wound.  See 38 C.F.R. § 4.56(a) (1969) 
(characterizing certain residuals of muscle injuries as 
slight); see also 38 C.F.R. § 4.72, Diagnostic Codes 5311, 
5317 (1969) (providing 0 percent ratings for slight residuals 
of injuries of muscle groups XI and XVII).

Application of separate diagnostic codes would not have 
manifestly changed the outcome of the decision regarding the 
compensation rate for the veteran's shell fragment wounds.  
The regulations then in effect provided for noncompensable 
rating, and there was no evidence of the criteria for a 10 
percent rating of either shell fragment wound under the 
rating criteria now applied to rating the veteran's wounds.  
In Brown v. Principi, 15 Vet. App. 421 (2002), the appellant 
asserted that a rating decision was clearly and unmistakably 
erroneous in selecting one rather than another diagnostic 
code to use in rating a service-connected disability by 
analogy another condition.  The Court held that the RO did 
not commit CUE, because the evidence of record at the time of 
the contested rating did not show the symptoms necessary to 
apply the other diagnostic code, and its application would 
not have manifestly changed the outcome of the rating 
decision.  15 Vet. App. at 425-26.  In sum, in this case, 
there was no CUE in November 1969 in the application of the 
law.

Even if the RO applied the wrong diagnostic code, or failed 
to rate separately disabilities that could legally have been 
rated separately, the veteran has not given persuasive 
reasons why the result would have been "manifestly 
different" had the error not been made.  Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).

In sum, the rating decision of November 1, 1969, did not make 
a clear and unmistakable error in rating the veteran's shell 
fragment wounds as a single disability.  The decision is not 
subject to reversal or amendment on that ground.  38 C.F.R. 
§ 3.105(a) (2001).


ORDER

Whereas there was no clear and unmistakable error in the 
rating decision of November 1, 1969, the appeal is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

